DETAILED ACTION

Status of the Claims
The following is a Notice of Allowance in response to the remarks and amendments filed 13 April 2021.
Claims 1, 3, 6, 8, 13, 15-16, 18, 20-22, and 26 have been amended.
Claims 1-28are pending and allowable as set forth below.  
The present application is being examined under the pre-AIA  first to invent provisions.

Reasons for Allowance
Currently claims 1-28 are in condition for allowance. The following is an Examiner’s statement of reasons for allowance: 
Applicants arguments with respect to the §112 rejection, and in light of the amendments, have been fully considered and are persuasive, thus the rejection has been withdrawn. 
In light of Applicants’ amendments, remarks and the newly revised patent subject matter eligibility guidance, the claims are eligible.  The claims as a whole integrate the recited abstract idea into a practical application (Prong 2).  Specifically, the additional elements recite a specific manner of how to utilize machine learning to identify features, correlate and combine aspects of an electronic document (resume) for which a user’s gaze is tracked with a device, which provides a specific improvement over prior systems, resulting in an improved system for document analysis. Thus, the claim is eligible because it is not directed to the recited judicial exception.
The closest prior art of record (Dey et al. (US PG Pub. 2018/0196783) further in view of Nagler et al. (US PG Pub. 2001/0039508) and Mones et al. (US PG Pub. 2017/0154314)) where Dey teaches the tracking of interest segment(s) of content of the resume that draw the interest from a current reader are identified via eye tracking, cursor tracking, or the like.  For example, if the current reader is identified to be gazing at "project four", project four is identified as an interest segment of the content.  Likewise, if the cursor in the software is following along with a description of "prior work experience", the prior work experience is identified as an interest segment, (Dey ¶25), wherein the segment similarity measure module from CV content segment map 203 links the content segments which have similar key terms with 
The instant claims 1, 13, 21, and 26 recite, in part, a combination of elements: 
“A method for providing training data for a machine learning model, the method comprising: 
obtaining a selection from equipment of a specific user responsive presentation of proposed words according to an A/B test; 
identifying, by application of the selection to a dedicated neural network, a pre-trained, baseline machine learning model; 
displaying a plurality of electronic documents for evaluation on a display of a computing device to obtain a displayed plurality of electronic documents; 
tracking, by an eye movement tracking device, a gaze of the specific user as the specific user reads each of the displayed plurality of electronic documents on the display to determine indications of pauses in reading each of the displayed plurality of electronic documents for greater than a specified period of time by the specific user, the pauses indicative of the specific user's gaze; 
correlating objects on each of the displayed plurality of electronic documents to the pauses in reading by the specific user; 
identifying features for the machine learning model to obtain identified features based on the objects and textual analysis of each of the plurality of electronic documents; 
presenting information related to each identified feature to the specific user; 
obtaining from the specific user a descriptor defining each of the identified features and a value for each of the identified features indicating a relative importance or applicability of each of the identified features; 
associating obtained descriptors and values with each of the identified features; obtaining from the specific user an overall value for each of the plurality of electronic documents indicating an overall applicability of each of the plurality of electronic documents with respect to specific requirements of the specific user; 
associating obtained overall values with each of the plurality of electronic documents; and 
combining the pre-trained, baseline machine learning model, identified features, associated descriptors, associated values, and associated overall values as training data for the machine learning model associated with the specific user.”
It is clear from the disclosures Dey, Nagler, and Mones that the prior art does not consider the possibility of the combination of elements above, specifically the machine learning to identify features, correlate and combine aspects of an electronic document (resume) for which a user’s gaze is tracked with a device, as commonly included in each independent claims 1, 13, 21, and 26.
Upon a non-patent literature search, Cole, M.S., Feild, H.S. & Giles, W.F. Interaction of Recruiter and Applicant Gender in Resume Evaluation: A Field Study. Sex Roles 51, 597–608 (2004) (hereinafter Cole et al.) which discusses the need for recruiter perception bias when evaluating resumes (Cole et al. Page 598 and 603).  The Examiner was unable to find any other non-patent literature which would teach, suggest, or otherwise render obvious, even in combination with the Lai and Buxton references, the aforementioned claim limitations.  
The prior are made of record and not relied upon is considered pertinent to applicant’s disclosure:
Rolles (US PG Pub. 2012/0166922) Content management system for resume and portfolio data for producing multiple interactive websites.
Karmakar et al. (US PG Pub. 2013/0054622) Method and system of scoring documents based on attributes obtained from a digital document by eye-tracking data analysis. 
Denker et al. (US PG Pub. 2013/0311924) Method, apparatus, and system for modeling passive and active user interactions with a computer system.
Polli et al. (US Patent 11,030,554) Systems and methods for data-driven indication of talent
None of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand.  It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629